Citation Nr: 1207388	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  09-13 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a skin disability, claimed as a chronic infectious dermatitis, sarcoidosis, and residuals of skin cancer, to include as due to exposure to chemicals at Camp Lejeune, North Carolina.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1962 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin.  

In November 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In January 2012, the Veteran submitted additional evidence without a waiver of RO adjudication.  However, he had previously submitted a waiver in November 2011.  As the Veteran's claim is being remanded, the RO will consider the newly received evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the November 2011 Board hearing, the Veteran contended that he had skin cancer causally related to active service, to include service at Camp Lejeune, North Carolina.  Based on his contention, the Board has amended the issue on appeal to include residuals of skin cancer.  (There is no evidence that the Veteran has had skin cancer during the pendency of his claim.  The evidence reflects a diagnosis and treatment in July 2005.)

In February 2012, the Board received written correspondence from M.H., D.O., dated in January 2012.  Dr. M.H. opined that it is at least as likely as not that the Veteran's complaints, especially a pruritic rash, are related to contaminated groundwater exposure at Camp Lejeune.  In previous opinions and records, Dr. M.H. opined that the Veteran had a diagnosis of atopic dermatitis (February 2007), possible folliculitis from sweating and working outdoors (August 2006), seborrheic keratosis (July 2006), an infected sebaceous cyst (September 2005), basal skin carcinoma (July 2005), skin tags (June 2005), lichenification and excoriation (March 2007), and possible irritant dermatitis, and contact dermatitis or scabies (March 2007).  The Veteran also had complained in May 1999 of an itchy red rash for approximately one year.  

The Veteran underwent a VA examination in February 2008.  The examiner did not consider whether the Veteran had residuals of skin cancer causally related to active service.  In addition, he did not provide an opinion as to whether the Veteran had a skin disability causally related to service at Camp Lejeune.  Thus, the Board finds that a supplemental opinion is warranted.  

Finally, the Board notes that Dr. M.H. has stated that the Veteran has been a patient of his for approximately 16 years (or approximately 1995); however, the earliest clinical record from Dr. M.H.'s practice is from May 1999.  Moreover, there are no records from Dr. M.H. from June 1999 through 2004.  The Board finds that any records pertinent to the Veteran from 1995 through 2004, and records from 2007 to present should be associated with the claims file.  This is especially important as the Veteran has contended that he has had a skin disability since service.  A VA Form 21-4142, authorization and consent to release information, for the time period from 1995 to present, signed in November 2011, is associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain private medical records from Dr. M.H. of the Mercy Clinic East from 1995 through 2004, and records from 2007 to present.  If the VA Form 21-4142 currently in the claims file expires prior to obtaining all records, the Veteran should be provided with another form and requested to complete it.  Associate all obtained records with the claims file. 

2.  Thereafter, forward the claims folder to the February 2008 VA examiner and request the clinician to provide a supplemental opinion.  The clinician should opine as to whether it is at least as likely as not that the Veteran has a skin disability, (to include chronic infectious dermatitis), sarcoidosis, and/or residuals of skin cancer, causally related to active service, to include as due to exposure to chemicals at Camp Lejeune, North Carolina.  The clinician should consider the entire claims file, to include the Veteran's statements, the Veteran's STRs, and the post service private records which reflect complaints of, or diagnoses of, itchy red rash of approximately one year in duration (May 1999), atopic dermatitis (February 2007), possible folliculitis from sweating and working outdoors (August 2006), seborrheic keratosis (July 2006), an infected sebaceous cyst (September 2005), basal skin carcinoma (July 2005), skin tags (June 2005), lichenification and excoriation (March 2007), possible irritant dermatitis, and contact dermatitis or scabies (March 2007).  Rationale for the opinion should be provided.

If the February 2008 VA examiner is not available, schedule the Veteran for a VA examination with a clinician to determine the etiology of the Veteran's current skin disability(ies).  All necessary tests should be performed.  The claims folder should be reviewed as noted in the above paragraph. 

The examiner is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran has a current skin disability etiologically related to service, to include exposure to chemicals at Camp Lejeune, North Carolina.  Rationale for the opinion should be provided. 

3.  Thereafter, after undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal, considering all evidence received since the May 2011 supplemental statement of the case.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


